DETAILED ACTION
This is responsive to the application filed 13 March 2019.
Claims 1-20 are pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19, in lines 6-8, recites the limitation “an instruction unit that instructs the audio output device to output audio data for notifying presence of the audio input device”. It is unclear to which of the plurality of audio input devices of parent claim 18, “the audio input device” refers. The limitation will be interpreted as ‘an instruction unit that instructs the audio output device to output audio data 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In claims 1 and 20, the limitations receiving a selection condition and selecting a piece of data from collected data based on the received selection condition, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. 
That is, other than reciting an “information processing apparatus” comprising a plurality of units (claim 1) and a “a non-transitory computer readable medium storing an information processing program causing a computer to function as each of the units of the information processing apparatus according to claim 1” (claim 20) nothing in the claims precludes the steps from practically being performed in the mind. For example, a person may receive a selection condition (e.g. a keyword displayed or uttered to the person) and select a piece of data from collected data based on the received selection condition (e.g. selecting, from a document, sentences which contain the keyword).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As stated above, the claims recite the additional limitations of a “information processing apparatus” comprising a plurality of units (claim 1) and a “a non-transitory computer readable medium storing an information processing program causing a computer to function as each of the units of the information processing apparatus according to claim 1” (claim 20). However, these are 
The dependent claims, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. 
The dependent claims recite:
wherein the receiving unit receives a keyword as the selection condition; 
wherein the selecting unit selects the piece of data based on the keyword; 

further comprising: a counting unit that counts the number of times the keyword appears in the collected data; 
wherein the selecting unit selects the piece of data from the collected data based on a keyword whose number of appearances is equal to or larger than a predetermined threshold value;  
wherein the counting unit further counts the number of times an opposite keyword representing an opposite meaning of the keyword appears, and the selecting unit selects the piece of data based on the opposite keyword in a case where the opposite keyword appears more frequently than the keyword appears;
further comprising: an image forming unit that forms an image on a recording medium; and a setting unit that sets a keyword according to an operating state of the image forming unit, wherein the selecting unit selects the piece of data based on the keyword set by the setting unit;  
wherein the communication devices respectively include audio input devices that input voices, and the collecting unit respectively collects pieces of audio data input to a plurality of the audio input devices;  
wherein the communication devices respectively include audio output devices that output audio data, and the information processing apparatus further comprises: an instruction unit that instructs the audio output device to output audio data for notifying presence of the audio input device.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chow (USPN 7,860,722).
Claim 1:
Chow discloses an information processing apparatus comprising: 
a collecting unit that collects data from communication devices (“receives or otherwise intercepts captured audio of a conversation taking place”, col. 14, lines 6-11, see also col. 7, lines 8-13 and col. 9, lines 4-23); 
a receiving unit that receives a selection condition (“create or modify a word list that contains the keywords to be detected during the conversation”, col. 13, lines 63-67); 
If a keyword is detected in block 603, hybrid keyword detection server 104 may take appropriate action in block 604. … may store the conversation in storage 106 for future review”, col. 14, lines 25-32, see also “store (e.g., selected ones or portions) of the analyzed captured audio data to data storage 106 for preservation (e.g., as evidence)”, col. 12, lines 30-37); and 
an output unit that outputs the selected piece of data to a subsequent processing unit (“may store the conversation in storage 106 for future review, as examples”, col. 14, lines 25-32, see also “store (e.g., selected ones or portions) of the analyzed captured audio data to data storage 106 for preservation (e.g., as evidence)”, col. 12, lines 30-37). 
Claim 2:
Chow discloses the information processing apparatus according to claim 1, wherein the receiving unit receives a keyword as the selection condition (col. 13, lines 63-67). 
Claim 3:
Chow discloses the information processing apparatus according to claim 2, wherein the selecting unit selects the piece of data based on the keyword (col. 14, lines 25-32, see also col. 12, lines 30-37). 
Claim 4:
Chow discloses the information processing apparatus according to claim 3, wherein the selecting unit selects the piece of data based on the keyword and a 
Claim 14:
Chow discloses the information processing apparatus according to claim 1, further comprising: an image forming unit that forms an image on a recording medium (col. 14, lines 55-59); and a setting unit that sets a keyword according to an operating state of the image forming unit, wherein the selecting unit selects the piece of data based on the keyword set by the setting unit (col. 13, lines 56-63). 
Claim 15:
Chow discloses the information processing apparatus according to claim 2, further comprising: an image forming unit that forms an image on a recording medium (col. 14, lines 55-59); and a setting unit that sets a keyword according to an operating state of the image forming unit, wherein the selecting unit selects the piece of data based on the keyword set by the setting unit (col. 13, lines 56-63). 
Claim 16:
Chow discloses the information processing apparatus according to claim 3, further comprising: an image forming unit that forms an image on a recording medium (col. 14, lines 55-59); and a setting unit that sets a keyword according to an operating state of the image forming unit, wherein the selecting unit selects the piece of data based on the keyword set by the setting unit (col. 13, lines 56-63). 
Claim 17:
Chow discloses the information processing apparatus according to claim 4, further comprising: an image forming unit that forms an image on a recording medium 
Claim 18:
Chow discloses the information processing apparatus according to claim 1, wherein the communication devices respectively include audio input devices that input voices, and the collecting unit respectively collects pieces of audio data input to a plurality of the audio input devices (col. 7, lines 8-13 and col. 9, lines 4-23). 
Claim 19:
Chow discloses the information processing apparatus according to claim 18, wherein the communication devices respectively include audio output devices that output audio data, and the information processing apparatus further comprises: an instruction unit that instructs the audio output device to output audio data (col. 14, lines 62-64). 
Claim 20:
Chow discloses a non-transitory computer readable medium storing an information processing program causing a computer to function as each of the units of the information processing apparatus (col. 14, lines 39-49) according to claim 1 as shown above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chow (USPN 7,860,722) in view of Goldberg et al. (USPN 6,411,683).
Claim 5:
Chow discloses the information processing apparatus according to claim 2, but does not explicitly disclose a counting unit that counts the number of times the keyword appears in the collected data. 
In a similar system detecting a keyword in collected data to determine conversation topics, Goldberg discloses a counting unit that counts the number of times the keyword appears in the collected data (“monitor the spoken words of each party to detect keywords that are used in the conversation and will utilize these detected keywords to analyze the frequency of occurrence of these keywords to designate a topic for the ongoing conversation”, col. 2, line 64 to col. 3, line 3). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the references to yield the predictable result of counting the number of times Chow’s keyword appears in the collected data in order to “more precisely define the topic area of the conversation” (Goldberg, col. 4, line 1-22).
Claim 6:

In a similar system detecting a keyword in collected data to determine conversation topics, Goldberg discloses a counting unit that counts the number of times the keyword appears in the collected data (“monitor the spoken words of each party to detect keywords that are used in the conversation and will utilize these detected keywords to analyze the frequency of occurrence of these keywords to designate a topic for the ongoing conversation”, col. 2, line 64 to col. 3, line 3). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the references to yield the predictable result of counting the number of times Chow’s keyword appears in the collected data in order to “more precisely define the topic area of the conversation” (Goldberg, col. 4, line 1-22).
Claim 7:
Chow discloses the information processing apparatus according to claim 4, but does not explicitly disclose a counting unit that counts the number of times the keyword appears in the collected data. 
In a similar system detecting a keyword in collected data to determine conversation topics, Goldberg discloses a counting unit that counts the number of times the keyword appears in the collected data (“monitor the spoken words of each party to detect keywords that are used in the conversation and will utilize these detected keywords to analyze the frequency of occurrence of these keywords to designate a topic for the ongoing conversation”, col. 2, line 64 to col. 3, line 3). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the references to yield the predictable result of counting the number of times Chow’s keyword appears in the collected data in order to “more precisely define the topic area of the conversation” (Goldberg, col. 4, line 1-22).
Claim 8:
Chow in view of Goldberg discloses the information processing apparatus according to claim 5, wherein the selecting unit selects the piece of data from the collected data based on a keyword whose number of appearances is equal to or larger than a predetermined threshold value (Chow, col. 14, lines 25-32, note that in this case the threshold is one, see also Goldberg, col. 4, lines 34-40). 
Claim 9:
Chow in view of Goldberg discloses the information processing apparatus according to claim 6, wherein the selecting unit selects the piece of data from the collected data based on a keyword whose number of appearances is equal to or larger than a predetermined threshold value (Chow, col. 14, lines 25-32, note that in this case the threshold is one, see also Goldberg, col. 4, lines 34-40). 
Claim 10:
Chow in view of Goldberg discloses the information processing apparatus according to claim 7, wherein the selecting unit selects the piece of data from the collected data based on a keyword whose number of appearances is equal to or larger . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gainsboro (USPN 6,064,963) discloses a system for monitoring conversations which can be quickly scanned to find key words or phrases spoken.
Stuart et al. (USPN 6,868,154) discloses a system where exchange of information between users is monitored, and an action, such as notifying a supervisor, is taken if a predetermined condition is detected, such as usage of unacceptable language by a call handling agent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SAMUEL G NEWAY/            Primary Examiner, Art Unit 2657